Citation Nr: 1010194	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  07-28 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for right ear hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1970 until December 
1970.  He also had service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision in which 
the RO granted service connection for tinnitus and denied 
service connection for bilateral hearing loss.  The Veteran 
appealed the denial of service connection for bilateral 
hearing loss.  A personal hearing was held before the 
undersigned acting Veterans Law Judge in August 2008.  In 
January 2009 the Board remanded the issue of service 
connection for bilateral hearing loss to the RO for 
additional development.  

Following such development, the RO granted service connection 
for left ear hearing loss disability in April 2009 and 
granted a noncompensable rating.  The Veteran did not appeal 
from that decision, leaving the issue on appeal before the 
Board that of entitlement to service connection for right ear 
hearing loss disability.

The Board is satisfied that there has been substantial 
compliance with the remand directives and the Board may 
proceed with review.   Stegall v. West, 11 Vet. App. 268 
(1998).


FINDING OF FACT

1.  The Veteran's right ear hearing loss pre-existed his 
entrance into service.

2.  The preponderance of the medical evidence is against a 
finding that the pre-existing right ear hearing loss 
increased in severity beyond the natural progression of the 
disease.



CONCLUSION OF LAW

Right ear hearing loss disability was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1131, 1137, 1153, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304(b), 3.306, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in March 2007 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter provided information as 
to what evidence was required to substantiate the claim and 
of the division of responsibilities between VA and a claimant 
in developing an appeal.  The letter also informed the 
Veteran of what type of information and evidence was needed 
to establish a disability rating and effective date.  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  Service treatment records have been obtained 
as have records of private medical treatment.  Furthermore, 
the Veteran was afforded VA examinations in May 2007 and 
March 2009 during which his claims file was reviewed, lay and 
medical evidence was considered, and conclusions were reached 
that are consistent with the record.  The Veteran's 
examinations are found to have been adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record, including testimony provided at an August 
2008 hearing before the undersigned.  The Board has carefully 
considered such statements and concludes that no available 
outstanding evidence has been identified.  Additionally, the 
Board has reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 
2009) (March 5, 2009).  The absence of any one element will 
result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for organic diseases of the nervous 
system, including sensorineural hearing loss, may be presumed 
if it became manifest to a degree of 10 percent disabling 
during the Veteran's first year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the Veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a "disability" when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or higher; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

A veteran will be presumed to have been in sound condition 
when examined, accepted, and enrolled in service, except as 
to defects, infirmities, or disorders noted at entrance into 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  Clear and 
unmistakable (obvious or manifest) evidence demonstrating 
that an injury or disease existed prior to service will rebut 
the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  The presumption is rebutted where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  "[T]he Government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness . . . ." Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004).

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 
Vet. App. 466, 468 (1995).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  See Falzone v. Brown, 8 Vet. App. 
398, 402 (1995) (holding that the presumption of aggravation 
created by section 3.306 applies only if there is an increase 
in severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
disability, as contrasted to the symptoms of that disability, 
has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), 
Beverly v. Brown, 9 Vet. App. 402 (1996).  

The Veteran claims to have hearing loss in the right ear as a 
result of exposure to weapons fire during basic training.  As 
an initial matter, the Board notes that the Veteran has not 
alleged that the claimed disability was incurred in combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) are not for application.

Before proceeding, the Board observes that VA audiometric 
readings prior to June 30, 1966, and  service department 
audiometric readings prior to October 31, 1967, must be 
converted from American Standards Association (ASA) units to 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In the table below, ASA units 
appear to the right and in parentheses, while ISO-ANSI units 
appear to the left.

On audiological evaluation in December 1969, pure tone 
thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
25(10)
10(0)
15(5)
45(35)
40(35)
55(45)

The Board notes that in this case the Veteran's entrance 
examination indicates that pure tone thresholds were recorded 
in ASA units, and have accordingly been converted to ISO 
units.  At entrance the Veteran self-reported no history of 
ear trouble or hearing loss.

On separation examination in October 1970, the Veteran again 
reported no history of hearing loss or ear trouble.  Testing 
from audiological evaluation was indicated as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
X
5


With regard to this October 1970 audiological examination, a 
VA audiologist in 2009 stated that this test should not be 
considered as evidence of the Veteran's level of hearing 
acuity.  The audiologist noted that, in spite of how the 
results were written, it is highly unlikely that exactly the 
same thresholds would be found in both ears.  The Board 
concurs with this conclusion, and finds the above audiometric 
data to be of no probative value.

Following separation, audiometric testing was conducted in 
March 1975 that showed, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
X
20

The Board notes, however, that below these results is a 
notation reading "unreliable testing."  The Board finds 
that these test results are of no probative value for two 
reasons.  Firstly, due to the notation made below such 
results.  Secondly, if accepted as true, these results would 
indicate that the Veteran's right ear hearing became  
significantly better in at least the 4000Hz range.  In 
reports of medical history dated in October 1970 and March 
1975, the Veteran denied a history of ear trouble and hearing 
loss.

Based on the evidence above, the service treatment records 
show that the Veteran's right ear hearing acuity, at 3000Hz, 
4000Hz and 6000Hz, was defective at the time of enlistment.  
See 38 C.F.R. § 3.385.  Moreover, there is no evidence of an 
increase in severity during service.  The evidence of record 
thus constitutes clear and unmistakable evidence that the 
condition existed prior to his military service.  Doran v. 
Brown, 6 Vet. App. 283, 286 (1994).  Thus, the presumption of 
soundness is rebutted.  The issue for consideration is 
whether right ear hearing loss was aggravated beyond the 
normal progression during service.

The Veteran's own assertions are nonspecific and inconsistent 
with the objective audiometric data of record.  Specifically, 
in a hearing before the undersigned, the Veteran stated that 
he had no hearing loss prior to separation (in contrast to 
the objective clinical data shown at entrance) and that he 
noticed hearing loss for the first time three to four months 
after separation.

Employer-administered hearing examinations from January 2002 
through August 2006 indicated the following pure tone 
thresholds in decibels:

January 2002




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
55
40


January 2003




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
45
40

January 2004




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
45
45

January 2006




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
50
40

An historical record of hearing examinations conducted by the 
Veteran's employer dating back to 2002, shows remarkable 
consistency with regard to the Veteran's level of hearing 
loss.

In May 2007, the Veteran underwent VA examination.  He 
reported an in-service history of weapons-related noise 
exposure, denied recreational noise exposure, and endorsed 
the use of ear protection during post-service occupational 
noise exposure.  On audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
50
50

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear.  The Veteran was diagnosed with 
normal sloping to moderate sensorineural hearing loss in the 
right ear.  Based on an acceptance that the Veteran had 
normal hearing at separation, the examiner concluded that the 
Veteran's right ear hearing loss was not due to military 
noise exposure.  

In July 2008, the Veteran underwent audio evaluation by a 
private examiner, C.A.F, Au.D.  The audiologist noted that 
pure tone averages for 1000, 2000, 2000 and 4000 Hertz was 35 
decibels in the right ear.  The Veteran reported that he 
first noticed tinnitus in the mid-1970s.  After a review of 
the Veteran's service treatment records, and based on the 
Veteran's reports of noise exposure in service, the private 
audiologist concluded that the Veteran's hearing loss had its 
onset as a result of noise exposure during military service.  
He diagnosed the Veteran with bilateral sensorineural hearing 
loss.  The Board observes that Dr. F. does not account for 
the fact that the Veteran had defective right ear hearing 
upon entry into service.  

In March 2009, the Veteran's record was reviewed by the same 
examiner who had conducted the Veteran's initial VA 
examination in 2007.  The VA examiner noted the 
inconsistencies with audiometric testing conducted in 1970 
and 1975 and concluded that data reported was not clinically 
reliable.  On review of the Veteran's 1969 audiologic 
examination and data from the Veteran's employer-supplied 
audiologic examinations, the VA examiner stated that there 
had been no significant change in the Veteran's right ear 
hearing acuity in 37 years.

In the present case, the Veteran's hearing loss is capable of 
lay observation and thus the Veteran's statements constitute 
competent evidence.  Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  The Board must now consider the 
credibility of such evidence.  Again, service treatment 
records reflect that the Veteran had a right ear hearing loss 
disability on entrance into active duty.  The Veteran's 
statements to the effect that he did not notice hearing loss 
until three to four months after separation, while credible, 
are inconsistent with the objective medical findings and are 
thus of limited probative value.  Far more probative is the 
objective audiometric data showing pre-service right ear 
hearing loss and no significant increase in severity of such 
hearing loss.

The evidence of record shows that when the Veteran was 
examined and accepted into service, a hearing defect was 
identified on audiological examination.  Therefore, the 
Veteran is not entitled to the presumption of soundness with 
respect to his right ear hearing acuity.  In the opinion of 
the 2009 VA examiner, the audiometric findings reported 
thereafter did not show a progression of the hearing loss by 
the time of the Veteran's separation (or indeed, for years 
later).  For this reason, the VA examiner opined that the 
Veteran's currently diagnosed right ear sensorineural hearing 
loss is not likely related to his military noise exposure.  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).

The Board finds that the March 2009 VA medical opinion is 
more probative than the July 2008 private medical opinion, as 
the VA examiner specifically noted the right ear hearing loss 
clinically present and noted on entry into service, discussed 
all the pertinent medical evidence of record, and provided a 
rationale for his opinion.  Thus, on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service, the 
Board finds that the pre-service right ear hearing disability 
underwent no increase in severity during service.  In so 
finding, the presumption of aggravation does not attach.  

Lastly, the Board also observes that there is no medical 
evidence of record that shows the disability manifested to a 
compensable degree during the one-year presumptive period 
following the Veteran's service, so aggravation of the 
disability may also not be presumed on this basis.  See 
Splane v. West, 216 F.3d 1058, 1067-69 (Fed. Cir. 2000) 
(providing that Veteran with pre-existing condition of 
multiple sclerosis could establish aggravation during service 
by showing that the multiple sclerosis was manifest to a 
compensable degree within the presumptive period).  For all 
of these reasons, the Board finds that service connection for 
right ear hearing loss is not warranted.

Therefore, the Board finds that the preponderance of the 
evidence is against the claim, and the appeal must therefore 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


